Citation Nr: 1121881	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  08-10 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1965 to July 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas. 

The Board remanded the Veteran's appeal in January 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

Hypertension was not manifested during service and is not shown to be causally or etiologically related to service or any disability incurred therein.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service.  § 1110, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in February 2006, March 2006, and January 2010 letters and the claim was readjudicated in a February 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, VA has obtained service treatment records, VA outpatient treatment records, afforded the Veteran a VA examination, and assisted the Veteran in obtaining evidence.  The Board remanded the claim to afford the Veteran a VA examination because a prior VA examination did not include an opinion as to the etiology of the Veteran's hypertension.  In July 2010, the RO informed the Veteran that he would be scheduled for an examination in connection with his claim.  The examination was scheduled for September 2010, but the Veteran failed to report for the examination and offered no excuse for his absence.  See September 2010 VAMC examination detail report.  When a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  

The regular practices of VA do not include maintaining a hard copy of the Veteran's notice of a scheduled VA examination and the absence of any such copy from the claims file cannot be used as evidence to demonstrate that that notice was not mailed.  The Board presumes that the Veteran was properly notified of the scheduled examination and the absence of a copy of any such notice from the claims file cannot be used as evidence to demonstrate that that notice was not mailed.  The Veteran has not indicated that he did not receive the notice for the September 2010 examination, nor has he advanced any other arguments to rebut the presumption.  Thus, the Board concludes that the Veteran was properly notified of the date and time of his examination.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).

The Board finds that the medical evidence of record is sufficient to resolve this appeal, and the VA has no further duty to provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.     

Service Connection Law and Regulations

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended its regulation pertaining to secondary service connection during the pendency of this appeal, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  Notice was provided in the March 2008 statement of the case.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

Discussion

The Veteran contends that his current hypertension disability is due to service, and in the alternative, due to his service-connected diabetes mellitus disability. 

The Veteran's July 1965 induction physical examination, service treatment records, and June 1970 separation physical examination are negative for complaints, treatment, or a diagnosis of hypertension.  

The Veteran's post-service VA outpatient treatment records demonstrate that the Veteran has been receiving treatment for his hypertension since 2002.  The records also indicate that the Veteran reported being diagnosed with hypertension by a private physician in 1999. 

The Veteran underwent a VA examination in February 2008 VA.  At the time, the Veteran reported that he was diagnosed with hypertension in 1999.  Upon examination and review of the Veteran's claims file, the examiner diagnosed essential hypertension, but did not offer an opinion as to the etiology of the condition, to include whether the currently diagnosed hypertension was caused or aggravated by the service-connected diabetes mellitus.  

The Veteran underwent a VA examination in August 2008 for other unrelated medical conditions during which a diagnosis of hypertension was noted in the examination report; however, no opinion as to etiology was offered.  

VA outpatient treatment records dated in November 2008 through August 2010 demonstrate that the Veteran sought treatment for his hypertension condition.  

The Board remanded the claim in January 2010 to obtain a medical opinion that addressed the question central to the case; however, the Veteran failed to report to that examination and did not provide an explanation as to that failure to report.  Thus, the Board must decide the case based on the evidence of record.  38 C.F.R. § 3.655.  

As it stands, there is no competent medical evidence of record showing that the Veteran's hypertension condition had its onset during active service or within a year of separation from service, is related to service or caused or aggravated by a service-connected disability.  The first medical evidence following service indicating that the Veteran has a hypertension condition is approximately 32 years after separation from service.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, without a medical opinion linking the Veteran's current hypertension condition to his service or his service-connected diabetes mellitus, there is no basis for granting service connection.  While the Veteran is competent to describe the symptoms he has experienced, his opinion does not constitute competent medical evidence of causation.  

In light of the aforementioned, the Board concludes that service connection for hypertension be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied. 



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


